 

 

Case 3:21-cv-06920-JCS Document 1 Filed 09/07/21 foo 1of3

rat) S rate ist four ky
Oy) Se / 4 Lep

ontneay) perhaps OP i: [ cones Skp ~

i Paositsser
} (A La Foal Cl

“Teen Bam.

  

C4 OR
ae ‘FouTaseZ_ wr ~
525 MEtLes) Sr. 1 7 <
Wasurmefed AS D.c¢ Sears G \ : @3
a, f
feed
Pace Book inh. \
lL Hackeo ua

 

i 7
~ 42 | MMP Laial

wr

Bercy ©F a

 

we

Sa,
Nee OMES TlawttifF Peadado Sure z. | Tito Tua

TA ce BOOK Inc, Preaciel) Conteacr Udi ty Fo etiee Aus!
SU Eealy i siesta TLaw Tire Face Boor. tAGE Udit”

Cavrjeon i May iz 202! Ave Uns Latest Retents) Reguerr

to Mave | Gcunteac i tEPou cn e] od Taciea, tA ant Fixe)
mt Orjea_to Fire a Ziehere Te Uae A uous ec Toner);

“Tue ComPany Claimed od Tue FacBoow ee ant Tae
Re Quest” A D sPute te Be Filer ty Ren zeus clounT Bewe ‘

Dysawl EN AN Taat Tuey Wow.) Cea AN OMS" I

 

ee

To Ftaumer’ aoe But} MEVAL Have fou THe Tut ms!

On} Aveust 2% Zoez THe A CLOT AS TATNSS “48 Tay
Actou’ anviet EE Peviewel Due +e “Tea Meet Ti lime ELabset)
Gace {CON saa! et 4
tranmer Hay A Pveur te EQUELT Ie oie Cs Trate Alo |Lbeeq)

7h on FT Lawntier J ‘PaAT AND

ona aaZ€ OF NeFewDwT Tha HATS
A Nena ep 7 bratatiPF 7\w0 Aw 7 (tard eh ot NGPemaut~ 1a
clondance UdiTy Tue _iefeuiar on fon ete |
Haiti  ' )1S Chi tialaccons Y 4) Rees a tolicy

De Fenoas NT y Mave a ex Retoeir OF INT EGETY | r buy eisexl
AY Ui “Le

 

Ast)
4eh0EenT oF (om iguT% (20. Austin | | Ano Crenhny
WAVE INGAGEY In Violarnsé Lawrie / Cruic’ (Creuts Axo
Case 3:21-cv-06920-JCS Document1 Filed 09/07/21 Page 2 of 3
Kou) {aay TERY +c Ts00 fine [/reurreurs
“oe? wpe" Amends Fest Bill. CoM — Tenia Fast Tee ecT—

mest

Vue Kea. a \\ - Auarorcees (ou "
MM atenar ND ‘Seow. (ewe) 1 Laat SST / i ue Tue Weer 4 qxD
Vue, Cou canMENT Meas Ta ay “Tatlan fide Au

vhs

“A TawTieeY Lae. of No- ) Serna on >§ Aw Narioa) Aa)
Tr Meni ina] bet Lome | Wht PLanTitF’ 2. jen Fi feal Tetwy
Ny iV eaness Srabuite SLA EAT nty TL ueFT Ans bs Arreuera)

Moaset, (an AND | Lmao Avo Arreuerl) : Qi duh Tuer / bat
| LS SLLLEGAL ( oP YN OF Peale Bean, foued (ono
| ancensty, .

"Hawt FF Beh cue) “Fa ceBoot Has ‘Seed (ouractet) Rt fm
ZNbAbE) IN medtiby Ti [uerT Z1C, Ce Ne) eo TN

se DeFeauiae ak Faccbeae Date 6 VU El le Facade
pls | ReEQuIDING A” lee Kilo lo Rewer Dé EFaaudiry
My wie | LJiTy | te PetJaao de! eaad tie lust LAALL Be
Re Coured EY De tendasiS Cryst AcHON INVEtten OPPoeToN TE)

Spent “FCaATIFE’ 300 lene ‘| any CNaBle “U.s. GouwuMeNnT”/ ata
nual] Tat Revenue / aad ay rf Re love) Medias

 

rawr Stews ob 20, O00, 00 wd Dawncey AS PLawTieF

Ji) UUE A lewar. Bids fospoacr Ud | Ue tewtenrt “Az

Pranheey PerFoomavte is Netey v DeFeapaard nee TAGE
Lodi “Baeacy On DeFeuwavt FAaT™ Lo AMAGEL to Plawtire
IN A cusme DY =Pevty Taert She al & | MUjvapes 2
PlawniFF ) “Tal IPR! a Dieurs LJjett Bitton, Cotettent

OF Bobv. _ feat Worn clas} Aso Dew, + Canin FF IPE,
Ligeory Avo Lue “+ Oaknit DE. Tae 74 au Dream Nest

 
Case 3:21-cv-06920-JCS Document1 Filed 09/07/21 Page 3 of 3
“ .

s fn Nee! \
CarsTIFFJ CiFethoner “TO ’oey7 Tue Le awed,

Tem cae Moses “Comene Dina By hee By

(ommuuners
LV pranvont FR Avo “Fe eeratts Aesceend Tara

wont E} _

Cua five Arm erica ( ompanies EmoT .eF “/ petits.
Ww es
AAs Teanerwe Disture Re feLoTios iS “Tl An oP find ‘os Nore

  

 

Hoenn | same tHe’) .
J }

“if We eee to guard agains age PLO Fe
and remain free, it is the responsibility
af every American to he informed,”

Thomas feffersin

   
   
 

ir. Fernando Fontar
§25 Mellon St BE Apt te 05
Washington, OC 20032-2532

2,02 2 70 R642

seostnsss eNO

 
